                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 1 of 13 PageID #: 236




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        JOHN L. BARBER, SB# 160317
                    2     E-Mail: John.Barber@lewisbrisbois.com
                        JULIE W. O’DELL, SB# 291083
                    3     E-Mail: Julie.ODell@lewisbrisbois.com
                        LAUREN E. WERTHEIMER, SB #327900
                    4   E-Mail: Lauren.Wertheimer@lewisbrisbois.com
                        650 Town Center Drive, Suite 1400
                    5   Costa Mesa, California 92626
                        Telephone: 714.545.9200
                    6   Facsimile: 714.850.1030
                    7 Attorneys for Defendant
                        UNITED SCHUTZHUND CLUBS OF AMERICA and
                    8

                    9                        UNITED STATES DISTRICT COURT
                   10      NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                   11

                   12 ZOLTAN NAGY,                                  CASE NO. 3:19-cv-08459-CRB
                   13              Plaintiffs,                      DEFENDANT UNITED
                                                                    SCHUTZHUND CLUBS OF
                   14        vs.                                    AMERICA’S NOTICE OF MOTION
                                                                    AND MOTION TO TRANSFER
                   15 UNITED SCHUTZHUND CLUBS OF                    VENUE
                        AMERICA; JIM ALLOWAY, and
                   16 DOES 1 to 10,                                 [Filed concurrently with Memorandum
                                                                    of Points and Authorities; Declaration
                   17              Defendants.                      of Vadim Plotsker and [Proposed]
                                                                    Order]
                   18
                                                                    Judge: Hon. Maxine M. Chesney
                   19
                                                                    Date: December 4, 2020
                   20                                               Time:9:00 a.m.
                                                                    Courtroom.: 7, 19th Floor
                   21
                                                                    Trial Date:   None Set
                   22

                   23        TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                   24        PLEASE TAKE NOTICE that on December 4, 2020 at 9:00a.m., or as soon
                   25 thereafter as may be heard, in Courtroom 7, 19th Floor of the above-entitled court

                   26 located at 450 Golden Gate Avenue, San Francisco, California, Defendant UNITED

                   27 SCHUTZHUND CLUBS OF AMERICA (hereinafter “Defendant” or “USCA”) will

                   28 and hereby does move to transfer venue to the United States District Court for the
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                                1
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 2 of 13 PageID #: 237




                    1 Eastern District of Missouri pursuant to 28 U.S.C. §1404(a) or 1406(a). This Motion

                    2 is based upon this Notice of Motion and Motion, the Memorandum of Points and

                    3 Authorities, the Declaration of Vadim Plotsker, the pleadings and papers on file

                    4 herein, all other matters of which the court must or may take judicial notice, and

                    5 upon such other and further evidence and argument as may be submitted at or before

                    6 the hearing on this matter.

                    7

                    8 DATED: October 27, 2020               JOHN L. BARBER
                    9                                       JULIE W. O'DELL
                                                            LAUREN E. WERTHEIMER
                   10                                       LEWIS BRISBOIS BISGAARD & SMITH LLP
                   11

                   12
                                                            By:
                   13
                                                                  LAUREN E. WERTHEIMER
                   14                                             Attorneys for Defendant UNITED
                   15                                             SCHUTZHUND CLUBS OF AMERICA

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS                4847-9457-9408.1                        2                               3:19-cv-08459
BISGAARD                   DEFENDANT UNITED SCHUTZHUND CLUBS OF AMERICA’S NOTICE OF MOTION AND MOTION TO
& SMITH LLP
ATTORNEYS AT LAW                                         TRANSFER VENUE
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 3 of 13 PageID #: 238




                    1                MEMORANDUM OF POINTS AND AUTHORITIES
                    2 I.     INTRODUCTION
                    3        Plaintiff Zoltan Nagy is improperly forum shopping. In 2015, Plaintiff began
                    4 volunteering with USCA, a nonprofit organization incorporated in Missouri, as a

                    5 Performance Judge. In May 2019, Plaintiff was a volunteer Performance Judge at

                    6 the 2019 Working Dog Championship (the “Competition”) taking place over three

                    7 days in Spencer, Massachusetts. He has filed a lawsuit against USCA regarding his

                    8 status as volunteer Performance Judge generally, and the alleged conduct that

                    9 occurred at, and arose from, the Competition specifically. Instead of filing either in

                   10 Massachusetts, the state where the alleged acts occurred, or Missouri, the state

                   11 where the sole Defendant is a resident, he filed his lawsuit in the Northern District

                   12 of California. California has no connection whatsoever to the incident or any of the

                   13 underlying facts giving rise to Plaintiff’s claims, and the vast majority of the

                   14 witnesses are located outside of California. Plaintiff is simply attempting to benefit

                   15 from California’s employment laws.

                   16        As California’s courts have no interest in hearing this case, the case could
                   17 have, and should have, been filed in the Eastern District of Missouri. Accordingly,

                   18 the case should be transferred to the Eastern District of Missouri.

                   19 II.    FACTUAL BACKGROUND
                   20        Defendant USCA is a not-for-profit organization dedicated to protecting and
                   21 preserving the German Shepherd Dog’s working heritage by hosting conformation

                   22 shows, breed surveys, and Schutzhund trials. USCA’s sole state of incorporation is

                   23 Missouri and its only facility, its headquarters, is located in Arnold, Missouri. See

                   24 Declaration of Vadim Plotkser (“Plotsker Decl.”) ¶2 The USCA employs only three

                   25 individuals, in administrative positions, two of which reside in Missouri and the

                   26 third in Illinois. See Plotsker Decl. ¶9.

                   27        USCA has six officers—the President, Vice President, Treasurer, Secretary,
                   28 Director of Judges, and National Breed Warden. See Plotsker Decl. ¶4. Of the six
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                              1                                    3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 4 of 13 PageID #: 239




                    1 officers, one resides in New Hampshire, two in Ohio, two in California, and one in

                    2 Idaho. See Id. USCA has four Directors at Large, who reside in Indiana, Illinois,

                    3 and Georgia. See Plotsker Decl. ¶5. Defendant also has a five-person Judges

                    4 Committee, of which the five judges reside in New Hampshire, Georgia, New

                    5 Jersey, Kentucky, and California. See Plotsker Decl. ¶6. Jim Alloway, the USCA

                    6 Treasurer, alleged harasser, and former Defendant to this suit1, has known Plaintiff

                    7 for over six years, and prior to this suit, considered him a friend. See Plotsker Decl.

                    8 ¶12.

                    9            Plaintiff, a former volunteer Performance Judge and current USCA member,
                   10 is a resident of California. See Complaint ¶2. During his tenure as a Performance

                   11 Judge, he was selected to judge the 2017, 2018, and 2019, Working Dog

                   12 Championship Competitions, which took place in New York, Ohio, and Boston,

                   13 respectively. See Plotsker Decl. ¶7.

                   14            Plaintiff’s Complaint states claims for harassment and discrimination, with
                   15 the underlying conduct arising out of the events that occurred at the 2019 Working

                   16 Dog Competition that took place in Spencer, Massachusetts from May 2-5, 2019.

                   17 See Complaint 1 ¶23; See Plotsker Decl. ¶14. Plaintiff proffers that all other wage

                   18 and hour, and employment-related allegations arise out of conduct or omissions,

                   19 related to USCA competitions he judged in “the past three years,” which, as stated,
                   20 took place in New York, Ohio, and Boston. See Complaint ¶21; See Plotsker Decl.

                   21 ¶13. Plaintiff did not judge any official USCA competitions in the state of

                   22 California during his tenure as a Performance Judge. See Plotsker Decl. ¶8.

                   23            In his Complaint, Plaintiff alleges that for the past three years, he was
                   24 misclassified by USCA as an independent contractor, and is seeking remedies based

                   25 on corresponding protections under the law. See Complaint ¶¶19-22. Additionally,

                   26
                        1
                            Jim Alloway was dismissed on October 7, 2020. See Docket No. 48.
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                                   2                                   3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 5 of 13 PageID #: 240




                    1 Plaintiff alleges that generally, and during the Competition, he was harassed and

                    2 discriminated against based on his national origin. See Complaint ¶25. Specifically,

                    3 Plaintiff alleges that at the Competition, Jim Alloway “criticized the manner in

                    4 which Plaintiff was doing his job. . . .” and told Plaintiff he would “never work as a

                    5 judge ‘in this country’ again.” See Complaint ¶24. Plaintiff alleges that he was

                    6 retaliated against, in the form of a one-year suspension of his Judge’s license, for

                    7 making internal complaints of discrimination and harassment. See Complaint ¶37.

                    8          In Plaintiff’s Complaint, he names Jim Alloway (Treasurer, resident of Ohio)
                    9 and Vadim Plotsker (President, resident of New Hampshire), as critical witnesses.

                   10 See Complaint¶21; See Plotsker Decl. ¶10. Additionally, the allegedly retaliatory

                   11 disciplinary charges were brought, in part by by Don Yelle and Sean Murphy, two

                   12 individuals working as “Helpers” at the Competition, and residents of Connecticut

                   13 and Michigan, respectively. See Plotsker Decl. ¶16. Finally, Plaintiff judged the

                   14 Competition alongside two other Performance Judges, Ann Marrie Chaffin and

                   15 Raino Fluegge, who reside in Colorado and Canada, respectively. See Plotsker Decl.

                   16 ¶15.

                   17 III.    LEGAL ARGUMENT
                   18         A.     THE COURT SHOULD TRANSFER THE ACTION UNDER 28
                   19         U.S.C. §1406(A) AND §1391
                   20         28 U.S.C. §1406(a) provides that a district court of a district in which is filed
                   21 a case laying venue in the wrong division or district shall. . . if it be in the interest of

                   22 justice, transfer such case to any district or division in which it could have been

                   23 brought.” 28 U.S.C. §1406(a). Under 28 U.S.C. §1391, venue is proper in either (1)

                   24 a judicial district in which any defendant resides, if all defendants are residents of

                   25 the State in which the district is located; (2) a judicial district in which a substantial

                   26 part of the events or omissions giving rise to the claim occurred, or a substantial part

                   27 of property that is the subject of the action is situated; or (3) if there is no district in

                   28 which an action may otherwise be brought as provided in this section, any judicial
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                                3                                      3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 6 of 13 PageID #: 241




                    1 district in which any defendant is subject to the court’s personal jurisdiction with

                    2 respect to such action. 28 U.S.C. §1391.

                    3               1.     Eastern District of Missouri is the Proper Venue under 28
                    4               U.S.C. §1391(1)
                    5         Where, as here, a corporate entity is a defendant, that entity resides “in any
                    6 judicial district in which such defendant is subject to the court’s personal

                    7 jurisdiction with respect to the civil action in question….” 28 U.S.C. § 1391(c)(2).

                    8 Defendant’s headquarters, and only office, is in the Eastern District of Missouri,

                    9 which thus has personal jurisdiction over Defendant. Additionally, Defendant’s sole

                   10 state of incorporation is Missouri.

                   11         Moreover, no part of the events or omissions giving rise to the claim occurred
                   12 in California and there is no property tied to this action. See Complaint, generally.

                   13 The events or omissions giving rise to the claim occurred both in Massachusetts,

                   14 where the Competition occurred, and in Missouri, where Defendant is

                   15 headquartered. See Complaint ¶21; See Plotsker Decl. ¶¶3, 14. Venue is proper in

                   16 Missouri or Massachusetts. See 28 U.S.C § 1391(b)(1).

                   17         There is no relation to California that would establish venue is proper in
                   18 California under any provision of Section 1391(b)(1). Although Plaintiff may be a

                   19 resident of California, his residency is irrelevant for purposes of determining proper
                   20 venue under 28 U.S.C. § 1391.

                   21         B. IN THE ALTERNATIVE, THE COURT SHOULD TRANSFER THE
                   22         ACTION UNDER 28 U.S.C. §1404(A)
                   23         A motion to transfer venue may be brought pursuant to 28 U.S.C. § 1404(a)
                   24 which provides that “for the convenience of parties and witnesses, in the interest of

                   25 justice, a district court may transfer any civil action to any other district or division

                   26 where it might have been brought….” 28 U.S.C. § 1404(a).

                   27         “Congress, by the term ‘for the convenience of parties and witnesses, in the
                   28 interest of justice,’ intended to permit courts to grant transfers upon a lesser showing
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                              4                                      3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 7 of 13 PageID #: 242




                    1 of inconvenience” than the showing required to obtain dismissal under the doctrine

                    2 of forum non conveniens. Norwood v. Kirkpatrick, 349 U.S. 29, 32, 75 S. Ct. 544,

                    3 546 (1955). “Section 1404(a) is intended to place discretion in the district court to

                    4 adjudicate motions for transfer according to an ‘individualized, case-by-case

                    5 consideration of convenience and fairness.’” Stewart Org., Inc. v. Ricoh Corp., 487

                    6 U.S. 22, 29, 108 S. Ct. 2239, 2244 (1988) [quoting Van Dusen v. Barrack, 376 U.S.

                    7 612, 622 (1964)].

                    8        Moreover, “a motion to transfer venue for convenience pursuant to 28 U.S.C.
                    9 § 1404(a) does not concern the issue ‘whether and where’ an action may be properly

                   10 litigated. It relates solely to the question where, among two or more proper forums,

                   11 the matter should be litigated to best serve the interests of judicial economy and

                   12 convenience to the parties.” Injen Tech. Co., Ltd. v. Advanced Engine Mgmt., Inc.,

                   13 270 F.Supp.2d 1189, 1193 (S.D. Cal. 2003) [emphasis in original; citing Van Dusen

                   14 v. Barrack, 376 U.S. 612, 639, 84 S. Ct. 805, 11 L. Ed. 2d 945 (1964), for the

                   15 proposition that a transfer of venue is simply “a change of courtrooms”]. “The idea

                   16 behind § 1404 (a) is that where a ‘civil action’ to vindicate a wrong --however

                   17 brought in a court-- presents issues and requires witnesses that make one District

                   18 Court more convenient than another, the trial judge can, after findings, transfer the

                   19 whole action to the more convenient court.” Continental Grain Co. v. Barge FBL-
                   20 585, 364 U.S. 19, 26 (1960).

                   21               1.    THIS COURT SHOULD ISSUE AN ORDER TRANSFERRING THIS

                   22                     ACTION TO THE EASTERN DISTRICT MISSOURI BECAUSE

                   23                     THE STATUTORY REQUIREMENTS ARE MET

                   24        Determining when transfer is appropriate is a two-prong test. “Section
                   25 1404(a) ‘requires two findings -- that the district court is one where the action

                   26 ‘might have been brought’ and that the ‘convenience of parties and witnesses in the

                   27 interest of justice’ favor transfer….’” Hatch v. Reliance Ins. Co., 758 F.2d 409, 414

                   28 (9th Cir. 1985). Both findings are inescapable in this matter.
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                             5                                    3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 8 of 13 PageID #: 243




                    1               a. The First Prong is Satisfied Because this Action “Might Have
                    2                   Been Brought” in the Eastern District of Missouri
                    3         “In determining whether an action ‘might have been brought’ in a district, the
                    4 court looks to whether the action initially could have been commenced in that

                    5 district.” Hatch, 758 F.2d at 414. This case initially could have been commenced in

                    6 the Eastern District of Missouri because that is a “judicial district in which [the]

                    7 defendant resides. . .” 28 U.S.C. § 1391(b)(1). Defendant’s headquarters, only

                    8 office, and state of incorporation is in Arnold, Missouri, located in the Eastern

                    9 District. 28 U.S.C. § 1391(c)(2). See Plotsker Decl. ¶¶3. The first prong of the

                   10 statutory test is therefore satisfied because Plaintiff could have elected to file this

                   11 action in the Eastern District of Missouri.

                   12               b. Convenience of Parties and Witnesses In the Interest of Justice
                   13                   Favor Transfer to the Eastern District of Missouri
                   14         The Ninth Circuit has identified a non-exclusive list of factors district courts
                   15 should consider when analyzing the second prong:

                   16         “As part of this inquiry, the court should consider private and public interest
                   17         factors affecting the convenience of the forum. Private factors include the
                   18         ‘relative ease of access to sources of proof; availability of compulsory process
                   19         for attendance of unwilling, and the cost of obtaining attendance of willing,
                   20         witnesses; possibility of view of premises, if view would be appropriate to the
                   21         action; and all other practical problems that make trial of a case easy,
                   22         expeditious and inexpensive.’ Public factors include ‘the administrative
                   23         difficulties flowing from court congestion; the “local interest in having
                   24         localized controversies decided at home”; the interest in having the trial of a
                   25         diversity case in a forum that is at home with the law that must govern the
                   26         action; the avoidance of unnecessary problems in conflict of laws, or in the
                   27         application of foreign law; and the unfairness of burdening citizens in an
                   28         unrelated forum with jury duty.’”
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                              6                                      3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 9 of 13 PageID #: 244




                    1 Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d 834, 843 (9th Cir. 1986)

                    2 [internal citations omitted]; also see Jones v. GNC Franchising, Inc., 211 F.3d 495,

                    3 498-99 (9th Cir. 2000).

                    4        The most pertinent factors are analyzed below.
                    5                            i. Relative Ease of Access to Sources of Proof
                    6        The primary eyewitnesses, as discussed in greater detail below, reside in
                    7 Ohio, Connecticut, Michigan, Canada, and Colorado. See Plotsker Decl. ¶15. Jim

                    8 Alloway, the individual on whom Plaintiff focuses his allegations, resides in Ohio.

                    9 See Complaint ¶ ¶24, 25, 27, 30, 31, 37; See Plotsker Decl. ¶10. The USCA

                   10 headquarters are in Missouri, and the USCA Officers reside in New Hampshire,

                   11 Ohio, California, and Idaho. See Plotsker Decl. ¶¶3, 12. The members of the USCA

                   12 Judges Committee reside in New Hampshire, Georgia, New Jersey, Kentucky, and

                   13 California. See Plotsker Decl. ¶12. USCA’s only three employees reside in

                   14 Missouri and Illinois. See Plotsker Decl. ¶9. The events giving rise to Plaintiff’s

                   15 claim occurred in Spencer, Massachusetts. See Plotsker Decl. ¶16. Ease of access to

                   16 sources of proof increases exponentially should the court transfer this matter to

                   17 Missouri.

                   18                            ii. Availability of Compulsory Process for Attendance
                   19                               of Unwilling, and Cost of Obtaining Attendance of
                   20                               Willing, Witnesses
                   21        The convenience of witnesses is “often the most important factor in an §
                   22 1404(a) transfer motion” and “in establishing inconvenience to witnesses, the

                   23 moving party must name the witnesses, state their location, and explain their

                   24 testimony and its relevance.” Costco Wholesale Corp. v. Liberty Mut. Ins. Co., 472

                   25 F.Supp.2d 1183, 1193 (S.D. Cal. 2007). The court should consider the importance

                   26 of the witnesses and not just the number [Saleh v. Titan Corp., 361 F.Supp.2d 1152,

                   27 1165 (S.D. Cal. 2005)], and the location of those witnesses who have “material,

                   28 first-hand knowledge regarding the seminal issues in this case” weigh in favor of the
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                             7                                    3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 10 of 13 PageID #: 245




                    1 forum where those witnesses reside. Costco, 472 F.Supp.2d at 1162.

                    2        Defendant has identified eight (8) witnesses with relevant knowledge of the
                    3 incident and/or Plaintiff’s experience as a member of the USCA. See Plotsker Decl.

                    4 ¶17. At least six (6) of these critical witnesses (Jim Alloway, Vadim Plotsker, Ann

                    5 Marie Chaffin, Raino Fluegge, Don Yelle, Sean Murphy) live in, or relatively near,

                    6 Missouri, and are thus beyond the reach of subpoenas for a trial in California. See

                    7 Plotsker Decl. ¶¶11, 16-19.

                    8        Each of these witnesses has material, first-hand knowledge regarding the
                    9 seminal issues in this case. First, the alleged harasser, Jim Alloway, who has known

                   10 Plaintiff for over six years, witnessed the incident, witnessed Plaintiff’s behavior

                   11 before and after the incident, and co-authored the disciplinary charge against

                   12 Plaintiff. See Plotsker Decl.¶¶12, 18. Second, eye witnesses Ann Marrie Chaffin

                   13 and Raino Fluegge, Performance Judges who were, alongside Plaintiff, judging the

                   14 competition where the alleged incident occurred. See Plotsker Decl. ¶19. Further,

                   15 Vadim Plotsker, the President of USCA, who received nearly contemporaneous

                   16 reports of the alleged incident, and is intimately familiar with the policies and

                   17 procedures of the organization, which the Plaintiff calls into question. See

                   18 Complaint ¶¶10-19; See Plotsker Decl. ¶1. Finally, eye witnesses Don Yelle and

                   19 Sean Murphy, two individuals working as “Helpers” at the competition where the
                   20 alleged incident occurred, and co-authors of the disciplinary charge against Plaintiff.

                   21 See Plotsker Decl. ¶20.

                   22        Since the primary source of evidence in this matter will be witness testimony,
                   23 subpoena authority is of utmost importance. Subpoenas may command a witness to

                   24 attend trial only “within 100 miles of where the person resides, is employed, or

                   25 regularly transacts business in person” or, if the witness is an officer of a party,

                   26 “within the state where the person resides, is employed, or regularly transacts

                   27 business in person….” Fed. R. Civ. P. 45(c)(1). While out-of-state subpoena

                   28 authority may be extended to a party’s employees, non-party affiliated witnesses can
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                              8                                     3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 11 of 13 PageID #: 246




                    1 be compelled to appear only by valid subpoena within the geographic limits set forth

                    2 in Fed. R. Civ. P. 45.

                    3         Even if these witnesses would be willing to testify without the need for
                    4 subpoenas, the contrast in costs is stark if the action is venued in California instead

                    5 of Missouri. The costs for at least six witnesses (there may be more) to travel from

                    6 the Midwest and East Coast to California would be significant, whereas Plaintiff is

                    7 one of only three witness who lives in California. Transporting these essential

                    8 witnesses to California for trial would significantly, and unfairly, increase the costs

                    9 of litigation.

                   10         While Plaintiff may argue trial in California would be more convenient for
                   11 him, the “convenience of the plaintiff is not important to the balancing process….”

                   12 Commodity Futures Trading Com. v. Savage, 611 F.2d 270, 279 (9th Cir. 1979).

                   13 Even if the Court gives weight to plaintiff’s chosen forum, this factor alone is not

                   14 sufficient to prevent a transfer. Pac. Car & Foundry Co. v. Pence, 403 F.2d 949,

                   15 954 (9th Cir. 1968). “If the operative facts have not occurred within the forum and

                   16 the forum has no interest in the parties or subject matter, [the plaintiff’s] choice is

                   17 entitled to only minimal consideration.” Lou v. Belzberg, 834 F.2d 730, 739 (9th

                   18 Cir. 1987). “It is often said that the plaintiff may not, by choice of an inconvenient

                   19 forum, ‘vex,’ ‘harass,’ or ‘oppress’ the defendant by inflicting upon him expense or
                   20 trouble not necessary to his own right to pursue his remedy.” Gulf Oil Corp. v.

                   21 Gilbert, 330 U.S. 501, 508, 67 S. Ct. 839, 843 (1947).

                   22         This Court should give Plaintiff’s choice of forum minimal weight, if any,
                   23 because the incidents giving rise to the operative facts occurred in both Missouri and

                   24 Massachusetts, and the Northern District of California has no interest in the parties

                   25 or subject matter.

                   26                            iii. Administrative Difficulties flowing from Court
                   27                                Congestion
                   28         The court can also weigh the congestion of the two venues in evaluating a
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                              9                                     3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 12 of 13 PageID #: 247




                    1 motion to transfer venue. In this case, the Northern Central District is substantially

                    2 more burdened when compared to the Eastern District of Missouri. In the 12-month

                    3 period ending March 31, 2020, the Northern District of California had 8,788 filings

                    4 commence whereas the Eastern District of Missouri had only 3,481.2

                    5             The burden on each judge is substantially greater in California. Each of the 14
                    6 judges in the Northern District of California is assigned, on average, 627 actions per

                    7 year, whereas each of the 9 judges in the Eastern District of Missouri is assigned an

                    8 average of 386 actions. Not only is Missouri more convenient to the parties and to

                    9 all pertinent witnesses, it is also more convenient to the courts themselves.

                   10 California has only a limited interest in this matter and is markedly overburdened

                   11 with other cases.

                   12                    C. CONCLUSION
                   13             Based on the foregoing Defendant respectfully requests this Court enter an
                   14 Order transferring this case to the Eastern District of Missouri because it would

                   15 serve the convenience of the parties and witnesses and would be in the interests of

                   16 justice.

                   17

                   18 DATED: October 27, 2020                        JOHN L. BARBER
                   19
                                                                     JULIE W. O'DELL
                                                                     LAUREN E. WERTHEIMER
                   20                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                   21

                   22
                                                                     By:
                   23
                                                                           LAUREN E. WERTHEIMER
                   24                                                      Attorneys for Defendant UNITED
                   25                                                      SCHUTZHUND CLUBS OF AMERICA

                   26
                        2
                            https://www.uscourts.gov/statistics/table/c-1/federal-judicial-caseload-statistics/2020/03/31
                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                                      10                                          3:19-cv-08459
                   Case: 4:20-cv-01743-SEP Doc. #: 49 Filed: 10/27/20 Page: 13 of 13 PageID #: 248




                    1                            FEDERAL COURT PROOF OF SERVICE

                    2                         Nagy v. United Schutzhund Clubs of America, et al.
                                                             3:19-cv-08459-CRB
                    3
                        STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                    4
                              At the time of service, I was over 18 years of age and not a party to the action. My
                    5 business address is 633 West 5th Street, Suite 4000, Los Angeles, CA 90071. I am employed in
                      the office of a member of the bar of this Court at whose direction the service was made.
                    6
                              On October 27, 2020, I served the following document(s): DEFENDANT UNITED
                    7 SCHUTZHUND CLUBS OF AMERICA’S NOTICE OF MOTION AND MOTION TO
                      TRANSFER VENUE
                    8
                              I served the documents on the following persons at the following addresses (including fax
                    9 numbers and e-mail addresses, if applicable):

                   10 James Mills                                          Attorneys for Plaintiff
                      Law Offices of James Mills
                   11 1300 Clay Street, Suite 600
                      Oakland, CA 94612
                   12 Tel: 510-521-8748
                      Email: james@jamesmillslaw.com
                   13
                              The documents were served by the following means:
                   14
                             (BY COURT’S CM/ECF SYSTEM) Pursuant to Local Rule, I electronically filed the
                   15         documents with the Clerk of the Court using the CM/ECF system, which sent notification
                              of that filing to the persons listed above.
                   16
                              I declare under penalty of perjury under the laws of the United States of America and the
                   17 State of California that the foregoing is true and correct.

                   18          Executed on October 27, 2020, at Los Angeles, California.
                   19
                   20
                                                                        Lily Hernandez
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                                  1                                         3:19-cv-08459
